Citation Nr: 1206696	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  04-24 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for a left hip disorder, to include as secondary to a left knee disorder.

3.  Entitlement to service connection for a lower back disorder, to include as secondary to a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.

The Veteran was scheduled to appear at a hearing before a Veterans Law Judge in November 2011; however, he failed to appear.  The Veteran has not filed a motion for a new hearing date following his failure to appear at the November 2011 hearing.  As such, the case will be processed as if he withdrew his request for a hearing.  38 C.F.R. § 20.704(d).

The issues of entitlement to service connection for a left knee disorder, left hip disorder, and a lower back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for a left knee disorder was denied by an unappealed July 1971 rating decision.  

2.  The evidence received since the July 1971 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for a left knee disorder. 



CONCLUSIONS OF LAW

1.  The July 1971 rating decision denying the Veteran's claim for entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2011).

2.  As evidence received since the July 1971 rating decision is new and material, the claim of entitlement to service connection for a left knee disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board reopens the Veteran's claim for service connection for a left knee disorder and remands it and the claims for service connection for a left hip disorder and lower back disorder for further development.  Thus, a discussion of VA's duties to notify and assist is not necessary.  

In July 1971, the RO denied entitlement to service connection for a left knee disorder on the basis that the service treatment records showed that his condition pre-existed service and was not aggravated by service.  The July 1971 rating decision is final.

A prior unappealed final decision may be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); see also Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

VA must consider whether the new evidence could reasonably result in substantiation of the claim if VA fulfilled its duty to assist the Veteran with the development of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  Furthermore, evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

Here, the Veteran testified that his left knee went out on him during a march around Paris Island in South Carolina during basic training.  See April 2004 DRO hearing transcript.  In an April 2002 statement, he asserted that he sustained an injury in the military such that his pre-existing left knee disorder was aggravated by service.  This evidence, presumed credible for purposes of establishing whether new and material evidence has been submitted, is new, as it has not been previously submitted, and also material, as it contributes to a more complete picture of the circumstances surrounding the Veteran's knee problems in service, tends to show that the Veteran's left knee disorder may have been aggravated in service, and indicates that further development in the form of a VA examination may result in substantiation of the claim.  As the additional evidence is both new and material, the claim for service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder is reopened. 


REMAND

The Veteran contends that his pre-existing left knee disorder was aggravated during basic training in 1971.  Specifically, the evidence shows that the Veteran documented his knee injury and surgeries in 1965 and 1966 at entry into service and was nevertheless found fit for duty.  Subsequently, he began to report left knee pain, and was provided with an orthopedic evaluation that showed pre-existing surgical defects.  Ultimately, he was discharged due to internal derangement of the left knee, which the Medical Board found both pre-existed service and was not aggravated by service.  However, the Veteran contends that his knee gave out on the third week of basic training during a march around Paris Island, he questioned whether he was going to be able to make it back, and could hardly walk when he got back to the barracks. 

The evidence shows a current left knee disorder, treatment for this disorder in service, and there is an indication that the current disorder may be related to service, as the Veteran asserts that his knee became acutely worse during that time.  The duty to assist therefore requires that VA provide the Veteran with a VA examination with the opportunity to obtain a medical opinion, following a review of the entire claims folder, as to his claim for service connection for a left knee disorder.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Such an examination should be accomplished on remand.  

The issues of entitlement to service connection for a left hip disorder and a lower back disorder are inextricably intertwined with the issue of service connection for a left knee disorder, as the Veteran contends that his left hip disorder and lower back disorder are secondary to his left knee disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue); cf. DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011) (holding that a secondary service section claim premised on disability not service connection reasonably encompasses a claim for the causal disease or disability).  As such, appellate action on these claims, at this time, would be premature. 

At his April 2004 DRO hearing, the Veteran indicated that he may have received treatment at the VA Medical Center in Ann Arbor, Michigan, shortly after returning from service in March 1971.  On remand, appropriate efforts should be taken to ascertain the dates of treatment and locate any such records, as well as any recent VA orthopedic treatment records for the Veteran, dated since February 2005.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Also, records from the Social Security Administration (SSA) have been obtained, but it is unclear whether or not they are complete.  Additional efforts to obtain these records should be made on remand.

Lastly, the Veteran has not been provided with notice of the elements needed to substantiate a claim for service connection on a secondary basis.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.310.  Upon remand, the Veteran should be provided with this notice.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran corrective VCAA notice pertaining to the issues of entitlement to service connection for a left hip disorder and lower back disorder as secondary to his left knee disorder.  See 38 U.S.C.A. § 5103(a), 38 C.F.R. §§ 3.159(b), 3.310.

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his left knee, left hip, and lower back disorders, from the VA Medical Center in Gainesville, Florida, dated since February 2005, and from the VA Medical Center in Ann Arbor, Michigan, dated since March 1971.

If these records are not available, a negative reply must be provided.

3.  Make arrangements to obtain copies of all documents or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  

If these records are not available, a negative reply must be provided.

4.  Thereafter, schedule the Veteran for a VA examination by an orthopedic doctor.  The claims file and a copy of this Remand must be made available to and reviewed by the doctor in conjunction with the examination.  

The doctor is asked to make the following determinations, with consideration of the conditional nature of questions (e) through (g):

(a) Provide a diagnosis of any (i) left knee disorder, (ii) left hip disorder, and (iii) lower back disorder found to be present.

(b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left hip disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

(c) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lower back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

(d) Determine whether the any diagnosed left knee disorder clearly and unmistakably (obvious, manifestly, and undebatably) pre-existed entry into active duty. 

(e) If, and only if, the Veteran's left knee disorder clearly and unmistakably pre-existed his entry into active duty, determine whether clear and unmistakable (obvious, manifest, undebatable) evidence shows that the Veteran's pre-existing left knee disorder did not undergo an increase in the severity of the underlying pathology during service. 

Regarding this determination, the doctor is asked to consider the Veteran's April 2004 hearing testimony regarding the acute incident during the march around Paris Island during the third week of basic training where his left knee "went out."  

(f) If, and only if, there was an increase in severity of the underlying pathology of the Veteran's left knee disorder during service, does clear and unmistakable (obvious, manifest, and undebatable) evidence show that is was due to the natural progress of the disease, or was it above and beyond the natural progression?

(g) If, and only if, the doctor determines that there was an increase  in the severity of the underlying pathology of the Veteran's left knee disorder that was above and beyond the natural progression of the disease, the doctor should also determine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left hip or lower back condition was (a) proximately due to, (b) the result of, or (c) aggravated by the Veteran's left knee disorder.  

The doctor must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

5.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the doctor if all questions posed are not answered.  

6.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


